 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector's recommendation that Garrett's ballot be found invalid and,not be counted.4The Employer also objected to the Board agent's failure-to count aballot which had a four-letter expletive written in the lower right-hand section of the ballot which contained space for a "NO" vote.The expletive was clearly written adjacent to the voter's mark in the"NO" box, and in no way touched that section of the ballotcontaininga "YES" box. The Regional Director recommended that the ballotbe counted because the marking on the ballot served only to indicatethe voter's intent.The Petitioner excepted to his recommendation. onthe grounds that the vulgarity and obscenity of the word constitutedan abuse ofthe Board's processes.Because the word written close toa mark in the "NO" box only emphasized the voter's intent to cast a"NO" ballot, we find, under all the circumstances, that the ballot isvalid.Accordingly, we direct that it be countedas a vote againstthe Petitioner and be included in the official tally .5We accordingly adopt the Regional Director's recommendations andsustain the Employer's objections.As it now appears that the Peti-tioner did not receive a majority of the votes cast, we shall certify theresults of the election.[The Board certified that a majority of the valid votes was not castfor United Steelworkers of America, AFL-CIO, and that said labororganization is not the exclusive representative of the employees inthe unit found appropriate.]4 The Petitioner also contends that the Employer's objection to the "Garrett" ballotconstitutes a postelection challenge and is thus invalid.SeeFlight Enterprises,Inc.,119NLRB 1442.In this connection,thePetitioner,though noting that the Employerobjected to the counting of the ballot before the official tally of ballots was signed,assertsthat the Employer's observer failed to object to the counting of the ballot until it wasapparent that the ballot could affect the outcome of the election.We find no merit in thePetitioner's contention.We are here passing on the validity of a ballot and not on achallenge to the eligibility of the person casting the ballot; the question of the validityof a ballot may properly be raised by a timely objection after the count and is not con-sidered a postelection challenge.F. J.StokesCorporation,117 NLRB 951, 954..5 F. J. Stokes Corporation,supra,at 954.Drivers,Chauffeurs&Helpers Local No. 639, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmericaandDixie Janitor Supply Co., Inc.Case No. 5-CCU-87.April 17,1958DECISION AND ORDEROn December 11, 1957, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and120 NLRB No. 54. DRIVERS, CHAUFFEURS & HELPERS LOCAL NO. 639487take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, Respondent filed excep-tions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Bean].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions, and the entire record in the caseand hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.'ORDERUpon the entire record in this case, and pursuant to Section 10, (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Drivers, Chauf-feurs & Helpers Local No. 639, International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America, its officers,agents, successors, and assigns shall :1.Cease and desist from engaging in or inducing and encouragingthe employees of The Evening and Sunday Star Newspaper Company,Annapolis Hotel, Midtown Parking Center, Kessler InternationalCorporation, Latt's Tie Bar, Electroreporter, E. C. Echles, Metropoli-tan Theater, Davidson Transfer & Storage Company, or any otheremployer in the District of Columbia area, to engage in a strike orconcerted refusal in the course of their employment to use, manu-facture, process, transport, or otherwise handle or work on any goods,articles,materials, or commodities or to perform any services, wherean object thereof is to force or require any such employer or otherperson to cease using, handling, transporting, or otherwise dealingin the products of or to cease doing business with Dixie Janitor Supply1The Board has carefully considered the decisions of the United States Court of Appeals,District of Columbia,inSales Drivers etc. (Campbell Coal Company)v.N. L R B.,229F 2d 514,andGeneral Drivers etc.(American Iron it Machine Works) v. N. L. R. B.,247 F. 2d 71. As to Respondent's ambulatory picketing,under the circumstances,the onlyreasonable inference that can be drawn from the picketing of secondary employer businesslocations is that the activity which was ostensibly directed at the primary employer'semployees was, in fact,directed at the employees of the secondary employers.Accordingly,we find that an object of Respondent's ambulatory picketing was to force secondary em-ployers to cease doing business with Dixie Janitor Supply Co., IncSuch conduct iswithin the purview of Section 8(b) (4) (A).Southwestern Motor Transport,Inc.,115NLRB 981, 984. See also N.L.R. B. v. Associated Musicians, Local 802, AFL(GothamBroadcasting Corp.),226 F. 2d 900(C. A. 2) ;W. H. Arthur Company,115 NLRB 1137,1138;Ready Mixed Concrete Company,116 NLRB 461;Ready Mixed Concrete Company,117 NLRB 1266,1267.As to the Board'sfinding of violation of Section 8 (b) (4) (A)with respect to Respondent's activity at Davidson Transfer&Storage Company,the hotcargo agreement does not constitute a defense to Respondent.Genuine Parts Company,119 NLRBB 399;N. L.R B. v. Local1976,United Brotherhood of Carpenters, etc.(Sand DooritPlywood Co.),241 F. 2d 147(C.A. 9). 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDCo., Inc., or any other person or company having businessrelationswith such employers in the District of Columbia area.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify in writing The Evening and Sunday Star NewspaperCompany, Annapolis Hotel, Midtown Parking Center, Kessler Inter-national Corporation, Latt's Tie Bar, Electroreporter, E. C Echles,Metropolitan Theater, and Davidson Transfer & Storage Company,all of Washington, D. C., that it will not induce or encourage theiremployees to engage in a strike or concerted refusal in the course oftheir employment to use, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities, or to performservices for their respective employers, where an object thereof is toforce or require any such employer to cease doing business with DixieJanitor Supply Co., Inc., or any other company or person with whomthey have business relations in the District, of Columbia area.(b)Post in conspicuous places at its business officesand meetingplaces, including all places where notices to its members are custom-arily posted, signed copies of the notice marked "Appendix," whichis attached to the Intermediate Report 2Copies of said notice, to befurnished by the Regional Director for the Fifth Region, shall, afterbeing duly signed by an official representative of the Respondent, beposted by the Respondent immediately upon receipt thereof andmaintained by it for a period of sixty (60) consecutive days there-after.Reasonable steps shall be taken by Respondent to insure thatsaid notice is not altered, defaced, or covered by any other material.(c) Immediately upon receipt thereof, and at itsown expense,cause a copy of said notice to be printed in a daily newspaper ofgeneral circulation published in the District of Columbia.(d)Mail to the Regional Director for the Fifth Region, Baltimore,Maryland, signed copies of said notice for posting at thepremises ofThe Evening and Sunday Star Newspaper Company, AnnapolisHotel, Midtown Parking Center, Kessler International Corporation,Latt's Tie Bar, Electroreporter, E. C. Echles, Metropolitan Theater,Davidson Transfer & Storage Company, and other employers in theDistrict of Columbia area employing members of Respondent, ifwilling, in places where notices to their employees are customarilyposted.(e)Notify, in writing, the Regional Director for the Fifth Region(Baltimore, Maryland), within ten (10) days from the date of thisOrder, what steps Respondent has taken to comply herewith.2 This notice shall be amended by substituting for the words"The Recommendation of aTrial Examiner"the words"A Decision and Order."In the event that this Order is en-forced by a decree of a United States Court of Appeals, there shall be substituted for thewords "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the UnitedStates Court of Appeals,Enforcing an Order."This notice shall be further amended bydeleting"AFL-CIO" from the name of the Union. DRIVERS, CHAUFFEURS & HELPERS LOCAL NO. 639489INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThese proceedings authorized by and conducted pursuant to Section 10 of theLabor Management Relations Act, 1947 (61 Stat. 136), herein called the Act, wereinitiated by the filing of a charge on August 1, 1957, and an amended charge onSeptember 4, 1957, by Dixie Janitor Supply Co., Inc., herein called Dixie, againstDrivers,Chauffeurs & Helpers Local No. 639, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers of America, AFL-CIO, hereincalled Respondent or Respondent Union.Based upon the charges duly filed, theGeneral Counsel of the National Labor Relations Board, herein separately designatedasGeneral Counsel and the Board, issued a complaint alleging that RespondentUnion has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (b) (4) (A) of the Act, affecting commerce within the meaning ofSection 2 (6) and (7) of the Act.More specifically the complaint, as amended, alleges in substance that RespondentUnion by unlawful picketing and other means, including orders, instructions, appeals,and distribution of literature, has (1) since on or about July 31, 1957, induced andencouraged employees of The Evening and Sunday Star Newspaper Company,Annapolis Hotel, Midtown Parking Center, Kessler International Corporation, Latt'sTie Bar, Electroreporter, E. C. Echles, Metropolitan Theater, and (2) since on orabout October 10, 1957, induced and encouraged, the employees of DavidsonTransfer & Storage Company (a common carrier), to engage in strikes or concertedrefusals in the course of their employment to use, transport, or otherwise handle orwork on goods, articles, materials, or commodities, or to perform services for theirrespective employers, where an object of such acts and conduct has been and is toforce or require said employers to cease using, handling, transporting, or otherwisedealing in the products of and cease doing business with Dixie Janitor Supply Co.,Inc.Respondent Union filed an answer admitting the jurisdictional allegations ofthe complaint, but denied all allegations of unfair labor practices.Copies of the charges, complaint, answer, and other process, including notice ofhearing, were duly served upon all parties in interest.Pursuant to notice, a hearingwas conducted at Washington, D. C., on October 30, 1957, before the TrialExaminer duly designated by the Chief Trial Examiner.All parties were presentand represented by counsel.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce testimony and other evidencepertinent to the issues involved, to argue orally upon the record, and within a fixedtime from the close of the hearing to file written briefs and proposed findings andconclusions.All briefs thereafter filed by counsel for the General Counsel andthe Respondent Union have been given due consideration.Upon the entire record in the case, and from observation of the witnesses, I makethe following:FINDINGS OF FACT1.BUSINESSOF THE EMPLOYERDixie Janitor Supply Co., Inc., is a corporation organizedand existingby virtueof the laws of the State of Maryland, having its place of business and warehouse at210 Massachusetts Avenue NW., in the city of Washington, D. C., where it isengaged within the District of Columbia in the sale and distribution of janitorsupplies, which are purchased and shipped thereto in substantial quantities from otherStates.I find, therefore, that Dixie is engaged in commerce or affecting commercewithin themeaningof Section 2 (6) and (7) of the Act.The Evening and Sunday Star Newspaper Company, Annapolis Hotel, MidtownParking Center, Kessler International Corporation, Latt's Tie Bar, Electroreporter,E. C. Echles, and Metropolitan Theater are employers located in the District ofColumbia, and purchase supplies from Dixie Janitor Supply Co., Inc.Davidson Transfer & Storage Company is a common interstate carrier of freightfor the general public by trucks, having an office and terminal facilities at 1250Upshur Street NW., in the city of Washington, D. C.II. THE RESPONDENT LABOR ORGANIZATIONDrivers,Chauffeurs & Helpers Local No. 639, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, AFL-CIO, is a labororganization within the meaning of Section 2 (5) of the Act. -490DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Ambulatory picketing (July 31, 1957)Since on or about July 26, 1957, Respondent Union has been engaged in a labordispute with Dixie JanitorSupply Co.,Inc., and is maintaining a picket line at thebusiness site of that Company at 210 Massachusetts Avenue NW., in Washington,D. C. All regular drivers of Dixie are on strike.By reason thereof, SupervisorEugene F. Caputo accompanied by a helper made deliveries by truck to customersin downtown Washington on the afternoon of July 31, 1957. In the course of saiddeliveries, Julius C. Randolph (business agent), accompanied by one of the strikers(Wilson), in a lavender colored Cadillac automobile followed the Dixie truck andparked closely behind it at each stop on the delivery route.At each stop Wilsonpatrolled as a picket alongside the Dixie truck with a sign bearing the followinginscription:DIXIE JANITOR SUPPLY CO., INC.ON STRIKELOCAL UNION 639DRIVERSCHAUFFEURSand HELPERSAFL-CIOThe Dixie truck stopped first near the middle of 11th Street NW., opposite thefreight entrance of the building of The Evening and Sunday Star Newspaper Com-pany.By reason of newspaper trucks, with driver employees at the wheel, parkedperpendicular to the curb facing into the street for loading from the rear, SupervisorCaputo double-parked his truck in the street immediately in front of the newspapertrucks under the direct observation of The Evening Star employees.' Similarpicketing procedure occurred when the Dixie truck stopped to make deliveries ofsupplies at Annapolis Hotel on 12th Street NW., Latt's Tie Bar on 14th Street NW.,2Midtown Garage on L Street NW., E. C. Echles on K Street NW, Electroreporteron Pennsylvania Avenue NW., Kessler International on P Street NW., and severalother customer business locations.In no instance did the picket follow the employeeof Dixie making deliveries to the customer, solicit the customer not to buy Dixieproducts, speak to any employees of the customer, or leave the immediate vicinityof the Dixie truck. In each instance the deliveries were completed without causingany work stoppage or refusal to handle the products of Dixie Janitor Supply Co., Inc.B. The events of October 10, 1957The current collective-bargaining agreement between Respondent and DavidsonTransfer & Storage Company contains a union-security clause (article I) requiringmembership in the Union as a condition of employment, and also a so-called "hotcargo" clause (article III), as follows:PROTECTION OF RIGHTSIt shall not be a violation of this agreement and it shall not be cause fordischarge if any employee or employees refuse to go through the picket lineof a Union or refuse to handle unfair goods.Nor shall the exercise of anyrights, permitted by law be a violation of this agreement.The Union and itsmembers, individually and collectively, reserve the right to refuse to handlegoods from or to any firm or truck which is engaged or involved in any con-troversy with this or any other Union; and reserve the right to refuse to acceptfreight from, or to make pickups from, or deliveries to establishments wherepicket lines, strikes, walkouts or lockouts exist.The term "unfair goods" asused in this Article includes, but is not limited to, any goods or equipmenttransported, interchanged, handled or used by any carrier, whether party tothisAgreement or not, at any of whoseterminalsor places of business wherethere is a controversy between such carrier or its employees on the one hand,and a laborunion onthe other hand; and such goods or equipment shall con-tinue to be "unfair" while being transported, handled, or used by interchanging' I credit the testimony of Eugene F. Caputo that he saw the picket with sign alongsidehis truck at The Evening Star stop;and Respondent Union admits picketing at all otherstops that afternoonsAt Latt's Tie Bar an employee salesman observed the picketing of Dixie's truck alongthe curb in front of the store. DRIVERS, CHAUFFEURS & HELPERS LOCAL NO. 639491or succeeding carriers,whether parties to this agreement,or not,until suchcontroversy is settled.The Union agrees that, in the event the Employer becomes involved in acontroversy with any other Union,the Union will do all in its power to helpeffect a fair settlement.The Unionshall give the Employer notices of all strikes and/or the intentof the Union to call a strike of any Employer and/or place of business,and/orintent of the members to refuse to handle unfair goods.The Carriers will begiven an opportunity to deliver any and all freight in their physical possessionat the time of the receipt of notice.Any freight received by a carrier up tomidnight of the day of notification shall be considered to be in his physicalpossession.However, freight in the possession of the connecting carrier shallnot be considered to be in the physical possession of the delivering carrier.The insistence on the partof anyEmployer that his employee handle unfairgoods or go through a picket line after they have elected not to, and if suchrefusal has been approved in writing by the responsible officials of the EasternConference of Teamsters,shall be sufficient cause for an immediate strike ofall such Employer'soperations without any need of the Union to go throughthe grievance procedure herein.During the month of September1957,Business Agent James N. Mills verballycomplained to Terminal Manager Leo Brandenburg that Davidson Transfer&StorageCompany should not handle freight for Dixie Janitor Supply Co., Inc., pendingthe labor dispute with Dixie.On October 1, 1957, Mills personally delivered toBrandenburg written notice of the labor dispute with Dixie, requesting cooperationwith the Union.Thereupon,Brandenburg notified Dixie that his drivers would notcross the picket line to load and unload freight, but that Dixie would be permittedto pick up its own freight at the terminal.At approximately 2 p. in. on October10, 1957, pickets followed two Dixie trucks to the Davidson terminal, and estab-lished a picket line along the sidewalk at entrances to the yard on both Upshurand Taylor Streets NW.The pickets patrolled with above-described signs untilDixie employees finished loading their freight and drove away from the platform.None of Davidson's employees assisted in loading freight on the Dixie trucks, butwere at the time otherwise observably engaged in handling miscellaneous freighton the opposite side of the dock.While this picketing was in progress,BusinessAgent James N. Mills came upon the premises and told Terminal Manager Branden-burg that he was not cooperating with the Union by allowing Dixie to obtain theirfreight.Brandenburg told Mills that he had no legal right to stop Dixie or anyother company from getting freightbecause of a dispute with the Union.Millsalso talked to Davidson employees at work on the platform and 4 of them stoppedwork for approximately 20 minutes until loading of the Dixie trucks was completedand they were preparing to leave; but Edward W. Zimerly, Jr. (a checker) kept onworking.Observing that Mills was engaged in argument with Zimerly, the terminalmanager walked out on the platform near enough to hear part of their conversation.Mills asked Zimerly why he kept on working,and Zimerly replied:"Because Iwant to work.You didn't order us to stop.You told us we didn't have to workwhile thepickets were there.".Edward W. Zimerly, Jr., credibly testified in substance that:He has been em-ployed by Davidson as a freight checker more than 3 years; he is a member of Local,639,Teamsters Union; on the afternoon of October 9, 1957, some of his fellowunion workers told him they were not handling Dixie Janitor freight anymore;and Mr. Brandenburg told him that he would not require them to handle it, butDixie would send their own men there to load it.Thereafter,at approximately2 p. in. on October 10, 1957, 2 Dixie trucks were driven up to the platform oppositethe, side where he with 4 helpers was unloading inbound miscellaneous freight.Shortly thereafter,Business Agent Mills came to his place of work and said: "Youfellows don't have to work while the Dixie Janitor men are here loading theirtrucks."His four helpers stopped working, and he himself paused for a minute ortwo but resumed the unloading of freight.Approximately 5 minutes later BusinessAgent Mills inquired why he was working and he replied:"Because I want to work."Then Mills asked for his union identification card and receipt for union dues, andalso checked the identification cards of the four men who had stopped working.He said to Mills: "You told us we didn't have to work if we didn't want to. Iwant to work."Shortly thereafter Mills said to Zimerly: "I already sent a letterfor you to appear in front of the Executive Board." 33 In the testimony of James N.Mills I find no substantially credible denial of the factstestified to by Edward W Zimerly,Jr., and Leo Brandenburg. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcluding FindingsSince on or about July 26, 1957, Respondent Union has continuously picketedDixie's fixed place of business at 210 Massachusetts Avenue in Washington, D. C.,where all employees are exposed to any message sought to be conveyed by thepicketing.Dixie has no fixed place of business elsewhere in the area.On July31, 1957, Respondent Union extended its appeal to the employees of neutral employersby following a Dixie truck to the various business establishments in downtownWashington named in the complaint.The truck was operated by a supervisor withone helper assisting him in making deliveries of cleaning materials to customers ofDixie.At each stop a business agent of Respondent Union posted a single picket,who patrolled alongside the truck on the street or sidewalk next to the buildingentrances through which deliveries were made, bearing an "on strike" sign identicalwith that carried by pickets at the Dixie offices and warehouse on MassachusettsAvenue. In some instances employees of the neutral employers observed the picket-ing, but took no action about it.The time spent by truck and picket at each stopwas very short.In the absence of testimony or circumstances tending to show otherwise, I amconstrained to find that such picketing was calculated and designed to induce andencourage the employees of secondary employers to engage in a concerted refusalto use, process, transport, or otherwise handle the products of Dixie Janitor SupplyCo., Inc., thereby forcing or requiring their respective employers to cease doingbusiness with Dixie.Under the peculiar circumstances of this case, it is difficultto visualize any other objective worthwhile or desirable from the standpoint of theUnion.Since the primary employer here has a permanent place of business whichcan and is being effectively picketed, and since none of its employees are steadilyemployed at a common site with neutral employees, I find that the "ambulatory situs"doctrine enunciated inMoore Dry Dock Company,92 NLRB 547, does not apply.Both the Board and the courts have found it increasingly difficult to balance therights of labor organizations under Sections 7 and 13 of the Act with the protectionafforded neutral employers by Section 8 (b) (4) (A).Whether or not the strikeactivitiesof a labor organization violate that section must be determined froma consideration of the peculiar facts and circumstances of each case, bearing in mindthat the ultimate test of violation is an unlawful objective prohibited by the statute.When the primary employer has a fixed place of business in the area of the labordispute which can be and in fact is being picketed to the extent that all his employeesare exposed for a substantial part of their working day to any message sought tobe conveyed by the picketing, the labor organization cannot in good faith extendthe picketing to the premises of a neutral employer without revealing the unlawfulobjective of inducing and encouraging the employees of the latter to participate inthe strike activities.In the absence of testimony or circumstances indicating other-wise, an unlawful objective is apparent or may be found by reasonable inference.The Board has recently held that such picketing of a neutral employer to induceand encourage his employees to engage in strike activities is violativeperse ofSection 8 (b) (4) (A) of the Act 4 I am, therefore, constrained to find under thepeculiar circumstances of this case that by extending its picket line on July 31, 1957,from the fixed premises of Dixie Janitor Supply Co., Inc. (primary employer) tothe premises of neutral employers named in the complaint, thereby inducing andencouraging employees of said neutral employers to participate in strike activities,where an object was to force or require their respective neutral employers to ceasedoing business with Dixie, the Respondent Union engaged in unfair labor practiceswithin the meaning of Section 8 (b) (4) (A) of the Act. In so finding, I rely uponthe entire record and all of the particular circumstances of the case, rather than anyrigid rule that such picketing is unlawfulper se.To hold otherwise in this casewould effectively neutralize the protection provided by Congress in Section 8 (b)(4) (A) for employers not engaged in the current labor dispute.By reason of the so-called "hot cargo" clause in its current contract with DavidsonTransfer & Storage Company, the Respondent Union in September 1957 demanded'International Brotherhood of Teamsters,etc. (Ready Mimed Concrete Company),117NLRB1266(1957);International Brotherhood of Teamsters,etc. (Ready Mixed ConcreteCompany),116 NLRB461 (1956);Washington Coca Cola Bottling Works, Inc.,107NLRB 299, enfd.220 F. 2d 380(C.A.,D. C.). DRIVERS, CHAUFFEURS & HELPERS LOCAL NO. 639493that Davidson cease handling freight for Dixie Janitor Supply Co., Inc.Anticipatinga refusal of its employees to make deliveries across the picket hne at 210 Massachu-settsAvenue,Davidson notified Dixie to pick up its freight at the terminal.OnOctober 10,1957, the pickets of Respondent Union followed Dixie trucks andpatrolled the sidewalks at all entrances to the terminal while the trucks were beingloaded by Dixie'sown employees.Signs carried by these pickets were the same asthose displayed at the site of the labor dispute on Massachusetts Avenue.Noneof Davidson's employees assisted in loading the Dixie freight, but continued tohandle miscellaneous freight for other shippers on the opposite side of the dock.Before the loading was completed,Business Agent James N. Mills came upon theterminal premises,complained to Terminal Manager Leo Brandenburg that he wasnot cooperating with the Union,and also talked to Davidson employees at workon the platform.As a result of these conversations,fourDavidson employeesstopped work until the Dixie trucks left the premises.Edward W.Zimerly, Jr.(freight checker)paused temporarily,but then continued to perform the duties inwhich he was engaged.When he resumed his duties,Mills inquired why he wasworking, and required Zimerly to show his identification card and receipt forunion dues.Mills also told Zimerly that he had sent a letter requiring him toappear before the executive board.Mills; himself contends that he was merelymaking a routine check to ascertain whether the Davidson employees had paidup their union dues and whether they were living up to the union-security clauseof the contract.Respondent Union contends that neither the picketing of the Davidson terminalnor the conduct of Business Agent Mills inducing and encouraging employees tostop work was a violation of Section 8 (b) (4) (A)of the Act.As a further defenseitpleads the "hot cargo"clause of the contract,supra,in the event of a finding thatsuch conduct was otherwise unlawful.In the case ofTruck Drivers and Helpers Local Union No. 728 etc.(GenuinePartsCompany),119NLRB 399(November 1957),the identical"hot cargo"clause now in issue was held by the Board,at least where common carriers for hireare involved,as invalid from its inception and can be given no operative cognizanceso far as the administration of the Act is concerned.It follows, therefore, thatunless and until the decision of the Board be overruled by the Supreme Court,Respondent Union cannot invoke such provisions of its contract with commoncarriers as a defense to unfair labor practices within the meaning of Section 8 (b)(4) (A) of the Act.I find,therefore,under the principles already set forth herein and theWashingtonCoca Colarule,supra,that Respondent Union on October 10, 1957, engaged in anunfair labor practice violative of Section 8 (b) (4) (A)of the Act by picketingthe terminal of Davidson Transfer and Storage Company(a common carrier) andinducing and encouraging the employees of said neutral employer to engage in aconcerted refusal in the course of their employment to perform services,where anobject thereof was and is to force and require that neutral employer to cease handling,transporting,or otherwise dealing in the products and freight of and to cease doingbusiness with Dixie Janitor Supply Co., Inc.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent Union set forth in section III, above,occurring in con-nection with the operations of the employers set forth in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent Union engaged in and is engaging in activities vio-lative of Section 8 (b) (4) (A)of the Act, it will be recommended that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.Because of the extensive scope and range of the Respondent's unlawfulactivities here, I find it necessary, in order to effectuate the policies of the Act, toissue an order broad enough to enjoin the recurrence throughout the District of Co-lumbia area of the conduct found to be unlawful in this case.I shall recommend,therefore,that Respondent Union,at its own expense,publish a copy of the notice 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDattached hereto as "Appendix" in a daily newspaper of general circulation in the-District of Columbia sUpon the basis of the foregoing findings of fact and upon the entire record in,the case, I make the following:CONCLUSIONS OF LAW1.Dixie Janitor Supply Co., Inc., Davidson Transfer & Storage Company (an inter-state common carrier of freight), The Evening and Sunday Star Newspaper Company,and other employers named in the complaint are engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.2.Drivers, Chauffeurs & Helpers Local No. 639, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, AFL-CIO, is a labororganization within the meaning of Section 2 (5) of the Act.3.By engaging in, and by inducing and encouraging employees of The Eveningand Sunday Star Newspaper Company, Annapolis Hotel, Midtown Parking Center,Kessler International Corporation, Latt's Tie Bar, Electroreporter, E. C. Echles,Metropolitan Theater, and Davidson Transfer & Storage Company (a commoncarrier), employing members of Respondent Union in the District of Columbia, toengage in a strike or concerted refusal in the course of their employment to handlethe products and freight of Dixie Janitor Supply Co., Inc., Washington, D. C., wherean object thereof was to force or require such employers to cease doing business withDixie Janitor Supply Co., Inc., the Respondent Union has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (b) (4) (A) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]5 SeeTruck D,svers and Helpers Local Union No. 728 (Genuine Parts Company),119NLRB 399, and cases cited therein, wheie similar requirements were made by the Board.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tionsBoard, and in order to effectuate the policies of the National Labor Relations:Act, as amended, we hereby notify our members that:WE WILL NOT engage in or encourage the employees of The Evening and Sun-day Star Newspaper Company, Annapolis Hotel, Midtown Parking Center,Kessler International Corporation, Latt's Tie Bar, Electroreporter, E. C. Echles.Metropolitan Theater, Davidson Transfer & Storage Company, or any otheremployer in the District of Columbiaareato engage in a strike or concerted re-fusal in the course of their employment to use, process, transport, or otherwisehandle or work on any goods,articles,materials,or commodities or to performany services for their respective employers, where an object thereof is to force orrequire any such employer to cease doing business with Dixie Janitor Supply Co..Inc., or any like company or person having business relations with aforesaidemployers in the District of Columbia area.DRIVERS, CHAUFFEURS & HELPERS LOCALNo. 639, INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS,WARE-HOUSEMEN & HELPERS OF AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain postedfor 60 days from the date hereof,and must not bealtered,defaced, or covered by any other material.